Citation Nr: 0511919	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-20 169A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from January 1968 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that denied the appellant's claim of entitlement to an 
evaluation in excess of 50 percent for his service-connected 
post-traumatic stress disorder (PTSD) disability, and denied 
his claim for service connection for the residuals of head 
trauma, to include dementia and organic brain syndrome.

In December 2002, the appellant submitted a VA Form 9 in 
which he stated that he wanted a Travel Board hearing.  In 
February 2005, the RO sent the appellant a notice letter 
informing him that his Travel Board hearing had been 
scheduled for March 15, 2005; the RO also sent the appellant 
a reminder letter on March 2, 2005.  However, the appellant 
failed to report for the Travel Board hearing scheduled for 
March 15, 2005.  Therefore, the Board finds that there is no 
outstanding hearing request and the case is ready for 
appellate review.  See 38 C.F.R. § 20.704.

(The issue of entitlement to service connection for the 
residuals of head trauma is addressed in the remand portion 
of the decision below.)


FINDING OF FACT

The appellant's PTSD has caused social isolation, 
hypervigilance, exaggerated startle response, disturbed 
dreams, excessive worry and fears, severe anxiety, severe 
restlessness, panic, insomnia, fatigue, irritability and 
distractibility, moderate to severe depression, 
circumstantial thought and content of speech, poor 
concentration and attention, and inability to establish and 
maintain effective relationships; he experiences total 
occupational and social impairment as a result.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.16, 
4.126, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is entitled to an evaluation 
for his PTSD disability that is higher than the currently 
assigned 50 percent rating.  He testified at a personal 
hearing conducted at the RO in May 2003 that he had received 
inpatient and domiciliary care in the past, that he was 
nervous all the time, that he experienced nightmares, and 
that he only slept five hours per night.  The appellant also 
reported that he did not have thoughts of suicide.  He said 
that he suffered from memory impairment, that he had no 
relationship with his children, that he could not attend 
social functions, that he was very short-tempered and that 
his family would have nothing to do with him because of the 
PTSD.  The appellant further testified that he last worked in 
1992, and that he did not think that he would be able to work 
due to his PTSD symptoms.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
A GAF score of 41-50 is defined in the DSM-IV as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."

Review of the medical evidence of record reveals that the 
appellant has received VA outpatient mental health services.  
In January 2001, he reported a nervous feeling, difficulty 
sleeping, shakiness and being easily angered.  On 
examination, his mood and affect were anxious.  He denied 
suicidal and homicidal ideation.  There was no evidence of 
psychosis.  In February and March of 2001, the appellant 
complained of increased anxiety, difficulties with 
irritability and difficulty sleeping.  In April 2001, mental 
status examination revealed an anxious mood, depression, 
insomnia and social isolation.  On Axis V, the then-current 
GAF score was 48.  In June 2001, the appellant continued to 
have problems with his temper, anxiety and depression.  He 
said that he felt fatigued most of the time.  The next month, 
his GAF score was 53.  In November 2001, his wife noted 
problems with memory and coordination at times.  His GAF 
score was 55.  In January 2002, the appellant reported that 
while his medication enabled him to experience fewer 
flashbacks and nightmares, he continued to avoid crowded 
spaces.  

The appellant underwent a VA psychiatric examination in March 
2002; the examiner did not review the claims file.  The 
appellant stated that he had begun receiving Social Security 
disability benefits for psychological problems in 1997.  He 
reported two to three bad nightmares per week, auditory 
flashbacks on a monthly basis, feelings of hopelessness and 
helplessness and anxiety, especially around crowds.  On 
mental status examination, the appellant's psychomotor 
activity indicated agitation and anxiety.  His affect was 
labile.  He had difficulty communicating his problems.  His 
eye contact was poor and his mood was anxious.  His insight 
and judgment were fair.  The appellant denied suicidal and 
homicidal ideation.  The examiner rendered Axis I diagnoses 
of anxiety disorder, and PTSD in partial remission.  On Axis 
V, the examiner assigned a GAF score of 45-50.

The appellant underwent another VA psychiatric examination in 
September 2003; the examiner reviewed the claims file.  The 
appellant's symptoms included severe anxiety, severe 
restlessness, panic, insomnia, fatigue, irritability and 
distractibility, moderate to severe depression, severe 
feelings of worthlessness, moderate feelings of hopelessness, 
mild loss of appetite, circumstantial thought and 
disconnected content of speech, poor attention and 
concentration, disturbed sleep, nightmares, anhedonia, 
excessive worry and fears, hypervigilance and exaggerated 
startle response.  The examiner stated that panic symptoms 
were present and that the appellant denied suicidal ideation, 
delusions and hallucinations.  The examiner rendered an Axis 
I diagnosis of PTSD, chronic and assigned a GAF score of 55 
for the PTSD; the examiner stated that this PTSD GAF score 
reflected panic, some illogical and obscure speech, 
inappropriate affect, social isolation and an inability to 
work.  In the integrated clinical summary, the examiner 
stated that the veteran was unable to work, that he had 
limited ability to care for his own needs without some 
supervision, that he had poor relationships with family, that 
he had few or no friends and that he stayed to himself.

Upon review of all the evidence of record, the Board 
concludes that, with resolution of reasonable doubt in the 
veteran's favor, a 100 percent rating is warranted.  The 
medical evidence shows that the veteran's PTSD symptomatology 
has been severe enough to result in social isolation, severe 
depression and anxiety, chronic sleep impairment, impairment 
of concentration and memory, circumstantial thought and 
content of speech, fatigue, and panic attacks.  These 
symptoms were severe enough such that the GAF scores assigned 
by VA psychiatrists have generally ranged from 45 to 55 at 
best.  Furthermore, the veteran's PTSD symptoms have resulted 
in the need for psychiatric outpatient treatment and 
medication.  

The veteran does not appear to precisely meet the criteria 
for the 100 percent rating.  For example, the medical 
evidence does not document gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation, or memory 
loss for names of close relatives, own occupation, or own 
name.  Nevertheless, the Board finds that the totality of the 
evidence, and resolving reasonable doubt in favor of the 
veteran, supports a conclusion that the appellant is 100 
percent disabled because of total occupational impairment due 
to psychiatric difficulties.  The September 2003 VA examiner 
definitively stated that the appellant was unable to work and 
that he had a limited ability to care for his own needs 
without some supervision.  Furthermore, the appellant has 
been assigned recent GAF scores between 45 and 55, at best.  
The scores between 45 and 50 are indicative of someone with 
serious impairment in social, occupational or school 
functioning, or as the recent examiner has indicated, someone 
unable to keep a job.  DSM-IV.

Given the recent clinical assessment that the veteran is 
unable to work, and the increasing problems experienced by 
the veteran, the Board finds that the evidence regarding a 
100 percent rating is in relative equipoise.  Moreover, the 
recurring nature of the appellant's significant symptoms 
tends to support the conclusion that it would be very 
difficult for him to retain any employment.  Therefore, the 
Board finds that he meets the schedular criteria for the 100 
percent rating--total occupational and social impairment.  
38 C.F.R. § 4.3.  Accordingly, a 100 percent schedular rating 
is warranted for the veteran's PTSD.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

A determination has been made that additional development is 
necessary with regard to the service connection claim on 
appeal.  Accordingly, further appellate consideration will be 
deferred.  This case is remanded to the RO for action as 
described below.

The record contains a March 15, 2002, VA examination report 
that indicates that the appellant had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1997; the March 2003 VA examination report also 
indicates that the appellant was in receipt of SSA benefits.  
However, complete copies of the medical records upon which 
the original disability award was based, as well as any 
associated SSA decision, including the List of Exhibits, have 
not been made part of the claims file.  All of these records 
should be obtained and associated with the claims file.

The VA medical evidence of record is incomplete in that no 
treatment reports dated after January 2002 are of record.  
The August 1999 VA domiciliary care discharge note indicates 
that the appellant had been admitted to the psychiatric unit 
because of a problem with dementia and that CT testing of the 
brain was administered.  This testing was said to produce 
findings similar to those from a CT scan conducted in 1998 at 
Mercy Medical Hospital in connection with cranial cerebellar 
trauma.  A VA outpatient clinic note dated in December 2001 
stated that a neurology consultation would be undertaken due 
to the veteran's past history of head injury, problems with 
balance and recent falls.  VA medical records are deemed to 
be constructively of record in proceedings before the Board 
and should be obtained prior to further review of the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO 
should take appropriate steps to obtain the veteran's VA 
treatment records from January 2002 onward and associate them 
with the claims file.

The Board notes that none of the records from the appellant's 
treatment at the Mercy Medical Center for a head injury in 
1998 have been associated with the claims file.  The RO 
should take appropriate steps to obtain the veteran's 
treatment records from that facility and any other provider 
who treated him for residuals of head trauma and associate 
them with the claims file.

Review of the evidence of record reveals that the appellant 
was wounded in service on three occasions; he is service 
connected for scars that are residuals of wounds of the 
forehead, face, neck and right shoulder.  There is no 
competent medical opinion of record as to whether or not the 
explosions that caused the flying shrapnel that wounded the 
veteran have any relationship to his current brain scan 
findings or to any current brain pathology.  

In addition, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury (including the treatment therefore) shall 
be service connected.  38 C.F.R. § 3.310.  The United States 
Court of Appeal for Veterans Claims (Court) has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 
thus, 38 C.F.R. § 3.310(a) should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Consideration of the factors 
discussed in the Allen case is not reflected in the rating 
decision on appeal in that there is no analysis of whether or 
not the service-connected PTSD has caused any dementia or 
other organic brain condition to be worse.

Furthermore, the Court has clarified the scope of the duty to 
assist provisions contained in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In particular, the Court has found that the 
provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  The 
appellant should be provided with information regarding the 
parameters of his own responsibility versus that of the VA in 
developing this claim.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The veteran should be notified to submit any 
evidence in his possession that is pertinent to his claim on 
appeal.

Accordingly, further appellate consideration will be deferred 
and this issue is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2004) is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim for service connection, including 
based on the theory of aggravation by a 
service-connected disability, and of what 
part of such evidence he should obtain 
and what part VA will yet attempt to 
obtain on his behalf, including medical 
opinion evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The veteran should 
be instructed to submit all pertinent 
evidence in his possession.

2.  The RO should obtain all of the 
appellant's VA inpatient and outpatient 
treatment records from January 2002 to 
the present and associate them with the 
claims file.  These should include all 
neurology clinic notes or consultation 
reports and all imaging (CT scan, MRI, x-
ray) reports relating to the brain or the 
skull.  All of these records are to be 
associated with the claims file.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision and the 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence of record or 
by the appellant, to the extent not 
already on file, including records from 
Mercy Medical Center.  In particular, the 
appellant should identify for the RO all 
sources of treatment for head trauma or 
neurological problems since December 
1975.

5.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule the appellant for a 
neurological examination.  The examiner 
is requested to review the pertinent 
medical records in conjunction with the 
examination, and provide a written 
opinion as to the presence, etiology and 
onset of any dementia and/or any head or 
brain pathology.  (An opinion should be 
provided based on review of the claims 
file alone if the appellant fails to 
report for the examination.)  The 
examiner should provide a complete 
rationale for all conclusions reached.

Specifically, the examiner is requested 
to provide an opinion as to the medical 
probabilities that any head or brain 
disability is attributable to the 
veteran's period of military service, or 
has been caused or made worse by service-
connected PTSD.  The results of all 
pertinent testing and examinations of 
record should be discussed.  The examiner 
should identify the information on which 
she/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the examiner should so 
indicate.

6.  Upon receipt of the VA examiner's 
report (or reviewer's report if the 
appellant fails to report for the 
examination), the RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner (reviewer) for corrections or 
additions.

7.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  (If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.)

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


